United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



SIEMENS CORPORATION
IP Dept - Mail Code INT-244
3850 Quadrangle Blvd
Orlando FL 32817

In re Application of 				:	
PUGIA et al.					:	DECISION ON PETITION
Serial No.:  15/105,888			:	UNDER CFR § 1.181
Filed:  June 17, 2016	   	         		:
Docket No.:  2013P22925WOUS		:


This letter is in response to the petition filed on June 10, 2021 to request withdrawal of the finality of the Office action dated March 10, 2021.

The petitioner’s arguments have been noted. However, the petition was untimely and therefore the merits of such will not be considered. The request for withdrawal of the finality of the Office action dated March 10, 2021 was made under 37 CFR § 1.181. Under 37 CFR § 1.181(f), any petition not filed within two months of the mailing date of the action from which relief is requested may be dismissed as untimely. If Petitioner wants consideration after the two months, Petitioner should file a petition, and corresponding petition fee for such, under 37 CFR § 1.183, requesting a suspension of 37 CFR § 1.181 so that consideration of the finality can be made later than the 2 months.  

Accordingly, the petition filed on June 10, 2021, to request withdrawal of the finality of the Office action dated March 10, 2021, is DISMISSED.

Should there be any questions about this decision please contact Scarlett Y. Goon, by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-270-5241, or by facsimile sent to the general Office facsimile number, 571-273-8300.


/DANIEL M SULLIVAN/Director,
Technology Center 1600                                                                                                                                                                                                        

/SYG/: 07/08/2021